                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DARRELL LYNN COWAN,                            )         CASE NO. 3:17-cv-1128
                                                )
                       PETITIONER,              )         JUDGE SARA LIOI
                                                )
 vs.                                            )         JUDGMENT ENTRY
                                                )
 RHONDA RICHARD, Warden,                        )
                                                )
                       RESPONDENT.              )


       For the reasons set forth in the contemporaneously filed Memorandum Opinion, the

petition for writ of habeas corpus is DENIED. The Court certifies that an appeal from this decision

could not be taken in good faith and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App. P. 22(b). This case is closed.



       IT IS SO ORDERED.

 Dated: May 16, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
